     Case 1:18-cv-00084-AWI-BAM Document 41 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL MARCUS GANN,                           Case No. 1:18-cv-00084-AWI-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING MOTION TO FILE
                                                       SECOND AMENDED COMPLAINT AND TO
13           v.                                        CHANGE CASE CAPTION
                                                       (ECF No. 39)
14    VERA-BROWN,
                                                       ORDER DIRECTING CLERK OF COURT TO
15                       Defendant.                    FILE LODGED SECOND AMENDED
                                                       COMPLAINT AND RECAPTION CASE
16

17          Plaintiff Nathaniel Marcus Gann (“Plaintiff”) is a state prisoner proceeding pro se in this

18   civil rights action under 42 U.S.C. § 1983. This action proceeds on Plaintiff’s first amended

19   complaint against Defendants Doe 1, Doe 2, and Doe 3 for deliberate indifference to serious

20   medical needs in violation of the Eighth Amendment.

21          On August 9, 2021, the Court directed Plaintiff to submit a second amended complaint

22   identifying Defendants Doe 1, Doe 2, and Doe 3. (ECF No. 38.) In response, Plaintiff filed a

23   motion to file a second amended complaint and motion to change case caption, (ECF No. 39), and

24   lodged a second amended complaint, (ECF No. 40).

25          In his motion, Plaintiff explains that he has identified Defendants Does 1–3 as RN V.

26   Vera-Brown. (ECF No. 39.) Accordingly, Plaintiff has submitted a second amended complaint

27   which removes references to the other named individuals as defendants, and substitutes

28   Defendant Vera-Brown for all references of Defendants Does 1–3. (ECF No. 40.) Plaintiff
                                                       1
     Case 1:18-cv-00084-AWI-BAM Document 41 Filed 08/17/21 Page 2 of 2


 1   further requests that the caption of this case be changed to reflect that Defendant Vera-Brown is

 2   the only remaining defendant. Plaintiff’s requests are granted, and the Court will direct service of

 3   the second amended complaint on Defendant Vera-Brown by separate order.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5      1. Plaintiff’s motion to file second amended complaint and to change case caption, (ECF No.

 6          39), is GRANTED;

 7      2. The Clerk of the Court is directed to file the second amended complaint, lodged on

 8          August 16, 2021, (ECF No. 40);

 9      3. Defendant V. Vera-Brown is substituted for Defendants Does 1–3;

10      4. This action shall proceed on Plaintiff’s second amended complaint against only Defendant

11          V. Vera-Brown for deliberate indifference to serious medical needs in violation of the

12          Eighth Amendment; and

13      5. This action no longer proceeds against multiple defendants, and the caption for this case

14          shall be as reflected above.

15
     IT IS SO ORDERED.
16

17      Dated:     August 17, 2021                            /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
